       Case 2:20-cr-20032-DDC-JPO Document 24 Filed 10/14/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      vs.                           )                 Case No. 20-20032-01-DDC
                                    )
COTY C. MEWES,                      )
                                    )
            Defendant.              )
___________________________________ )

                    GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by and through Assistant United States Attorney Trent M.

Krug, responds in opposition to the defendant’s Sentencing Memorandum (doc. 23), and requests

a low-end Guideline sentence of 18 months’ imprisonment.

                     Background and Summary of Government’s Position

       Pursuant to a written plea agreement, the defendant entered a guilty plea to escape from

custody, in violation of Title 18, United States Code, Section 751(a). (Docs. 16-19.) As the

Presentence Report (PSR) was disclosed to the Court and parties (doc. 20), the Government will

not reiterate the case’s complete procedural history. In addition, the PSR sets forth the offense

conduct pertaining to the count of conviction, so those facts will merely be referred to as is

necessary. (Id. at ¶¶ 7-17.) The PSR author determined the total offense level to be 11 (id. at ¶

97), with criminal history category IV (id. at ¶ 67), for a United States Sentencing Guidelines

Range (U.S.S.G.) of 18 to 24 months’ imprisonment. (Id. at ¶ 97.)

       The defendant filed a Sentencing Memorandum (doc. 23), wherein he requests a

downward variance from his U.S.S.G. range. As will be shown below, a downward variance is

not appropriate in this case. Based on the facts of this case, as well as the Title 18, United States
       Case 2:20-cr-20032-DDC-JPO Document 24 Filed 10/14/20 Page 2 of 5




Code, Section 3553(a) factors, the Government’s recommendation of a low-end guideline

sentence is sufficient, but not greater than necessary, to meet the statutory sentencing purposes.

                                   Argument and Authorities

I.     Defendant’s request for a downward variance should be denied.

       18 U.S.C. § 3553(a) provides, in part, the following:

       (a) Factors to be considered in imposing a sentence. The court shall impose a
       sentence sufficient, but not greater than necessary, to comply with the purposes
       set forth in paragraph (2) of this subsection. The court, in determining the
       particular sentence to be imposed, shall consider –

              (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;

               (2) the need for the sentence imposed--
                       (A) to reflect the seriousness of the offense, to promote respect for
               the law, and to provide just punishment for the offense;
                       (B) to afford adequate deterrence to criminal conduct;
                       (C) to protect the public from further crimes of the defendant; and
                       (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most effective
               manner;

               (3) the kinds of sentences available;

               (4) the kinds of sentences and the sentencing established for –
                       (A) the applicable category of offense committed by the applicable
               category of defendant as set forth in the guidelines –

               (5) any pertinent policy statement –

               (6) the need to avoid unwarranted sentence disparities among defendants
               with similar records who have been found guilty of similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       The history and characteristics of the defendant are reflected in the PSR, which reveals an

individual commencing a life of crime since age 16. Without interruption, the defendant has had


                                                 2
       Case 2:20-cr-20032-DDC-JPO Document 24 Filed 10/14/20 Page 3 of 5




contact with the criminal justice system and/or law enforcement from ages 18 to 29. 1 In the

PSR’s Mental and Emotional Health section, medical and mental health records reflect the

defendant has a history of severe defiance and oppositional behavior; impulsivity; unstable

mood; homicidal threats; aggressive and violent behavior toward others; running away; and

property destruction. (Doc. 20, at ¶ 86.) These very characteristics are woven in the very fabric

which comprises the defendant’s criminal history.

       The PSR’s Criminal History, Other Criminal Conduct, Pending Charges, and Other

Arrests sections span from pages 6 to 21. (Doc. 20, at ¶ 33-73.) The defendant’s criminal

behavior runs the gamut from theft, resisting arrest, assault, property damage, firearm offenses,

burglary, and drug possession. The government is particularly troubled by the defendant’s

violent acts toward females with whom he has/had a familial or personal relationship. (Id., at ¶¶

37-38, 43, 56, 68, and 70.) The defendant has fathered four children with four different women,

and he owes more than $46,000 in child support, revealing instability, impulsivity, and lack of

responsibility. The defendant’s offense conduct and his criminal history belie the notion that he

deserves any downward variance from the appropriately determined U.S.S.G. range.

       On March 26, 2020, a week after his Grossman Center escape, the defendant again

engaged in criminal activity. His association that day with a stolen vehicle, and a female in

possession of stolen checks, a loaded firearm, and drugs, suggest more than an impulsive

reaction to the COVID-19 pandemic. Although the defendant argues he is ready to focus on

rehabilitation, he did little, if anything, to take advantage of previous court interventions. The

juvenile justice system tried to interrupt the defendant’s criminal conduct, but to no avail. The


1
 On September 20, 2017, the defendant (29 years old) was arrested and charged with Felon in
Possession of a Firearm in the United States District Court for the Western District of Missouri,
Case No. 4:17-CR-00253-01. (Doc. 20, at ¶ 64.) On April 20, 2018, the Court sentenced him to
36 months’ imprisonment, followed by two years of supervised release. Id.
                                                  3
       Case 2:20-cr-20032-DDC-JPO Document 24 Filed 10/14/20 Page 4 of 5




Missouri adult criminal justice system also made valiant efforts at rehabilitation; however, the

defendant repeatedly violated imposed conditions and continued engaging in criminal conduct.

The defendant has shown, repeatedly, that he will continue to commit crimes while he is under

the supervision of courts. There is no reason to deviate from the policy statement of the

Guidelines in this case.

       For all of these reasons, although the Guidelines are entirely advisory, and a district court

has discretion to vary from an advisory range, a district court must consider the Guidelines

range, see § 3553(a)(4), the Court is usually well advised to follow the Sentencing Commission’s

advice, in order to assure fair, proportionate, and uniform sentencing of criminal offenders.

Moreover, there are no other § 3553(a) factors in this case that militate against imposition of a

sentence within that range; to the contrary, the § 3553(a) factors on balance support the

imposition of the Guidelines-recommended punishment. Accordingly, the Government

respectfully recommends a sentence of imprisonment at the low-end of the guidelines range.

                                            Conclusion

       THEREFORE, the advisory guidelines range is 18-24 months and the low-end

calculation of that sentence appropriately considers the factors established by 18 U.S.C. §

3553(a) and would be a reasonable sentence in this case.


                                                      Respectfully submitted,


                                                      /s/ Trent M. Krug
                                                      Trent M. Krug, #19454
                                                      Assistant United States Attorney
                                                      500 State Avenue, Suite 360
                                                      Kansas City, Kansas 66101
                                                      (913) 551-6730
                                                      (913) 551-6541 (fax)
                                                      Trent.Krug@usdoj.gov

                                                 4
       Case 2:20-cr-20032-DDC-JPO Document 24 Filed 10/14/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I certify that on October 14, 2020, I electronically filed this Sentencing Memorandum

with the clerk of the court by using the CM/ECF system which will send a notice of electronic

filing to the following:

Gary D. Stone
753 State Avenue, Suite 388
Kansas City, Kansas 66101
(913) 281-6601
(913) 281-6602 (fax)
stonelawoffice@sbcglobal.net
Attorney for Defendant


                                                   /s/ Trent M. Krug
                                                   Trent M. Krug
                                                   Assistant United States Attorney




                                               5
